DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Due to Applicant’s amendment clarifying the “spout” structure, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spout” in claims 16, 17, 18, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Regarding claims 18 and 19, Obrist discloses (figures 41-53):
- a spout (page 23, line 10: “the bore of a container neck (not shown)”)
- a flip-top cap, configured to be fitted to the spout (page 22, lines 17-22: “formed to engage under a retention bead of a container”) (the cap shown fitted to the spout (container neck) in figure 50 and others) (page 4, lines 13-14: “The base may comprise engagement means for connecting the closure to a container. For example, screw thread formations and/or snap-engagement means may be provided”), the flip-top cap comprising:
- a tubular skirt consisting of a skirt wall (320a, see figure 51);
- a tube (340, see figure 42) having a central main axis, comprising a tubular tube wall which defines a mouth;
- a main surface orthogonal (the shoulder 342a is orthogonal to the main axis) to the main axis, said tube axially protrudes from the main surface;
- at least one warranty (324a) window on said main surface, provided with hooking elements, see hooking occurring figure 44;
- a closure (325) hinged to said skirt to rotate about a hinge axis (see page 22, lines 14-15) orthogonal to the central main axis, to close said mouth of the tube;
- at least one warranty hook (see the hook 330), integral with the closure by at least one breakable element (332);
- a tubular connection portion (looking at figure 44, the tubular connection portion is the part extending downwardly from the shoulder 342a), having axial extension, arranged inside the tubular skirt wall and radially spaced therefrom (see again figure 44), between the tubular connection portion and the tubular skirt wall creating a gap (void 350) accessible at the top through said at least one warranty window;
wherein, in a closed configuration of the flip-top cap, said at least one warranty hook is inserted through the at least one warranty window; and
to switch to an open configuration, said at least one warranty hook engages with said hooking elements and said at least one breakable element, encounters breakage due to the resistance exerted by said hooking elements, and remains confined in the gap (see for example page 24, first paragraph, last two sentences: "The tabs 330 drop into the void 350 as shown in Figures 49 to 53. The tabs 330 are retained in the void 350 during subsequent opening and closing operations"), the flip-top cap being applied to the spout (container neck), wherein the gap is closed at the bottom by a portion of the spout (page 23, lines 9-10: sealing lip 344 engages container neck and lines 32-33: gap (void 350) is formed between the flange and the part 343 which engages the spout (container neck)).
Regarding claim 19, Obrist discloses that the tubular connection portion is internally threaded (321) and is coupled to the spout (page 23, line 10: “the bore of a container neck (not shown)”) by screwing the tubular connection portion to the spout (page 4, lines 13-14: “The base may comprise engagement means for connecting the closure to a container. For example, screw thread formations and/or snap-engagement means may be provided”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrist Closures (“Obrist”) (WO 2014/122485) in view of Topits, et al. (“Topits”) (U.S. Pub. 2012/0168461).
	Regarding claims 1 and 16, Obrist discloses (figures 41-53) a flip-top cap configured to be fitted to the spout (page 22, lines 17-22: “formed to engage under a retention bead of a container”) (the cap shown fitted to the spout (container neck) in figure 50 and others) (page 4, lines 13-14: “The base may comprise engagement means for connecting the closure to a container. For example, screw thread formations and/or snap-engagement means may be provided”), comprising:
- a tubular skirt consisting of a skirt wall (320a, see figure 51);
- a tube (340, see figure 42) having a central main axis, comprising a tubular tube wall which defines a mouth;
- a main surface orthogonal (the shoulder 342a is orthogonal to the main axis) to the main axis, said tube axially protrudes from the main surface;
- at least one warranty (324a) window on said main surface, provided with hooking elements, see hooking occurring figure 44;
- a closure (325) hinged to said skirt to rotate about a hinge axis (see page 22, lines 14-15) orthogonal to the central main axis, suitable to close said mouth of the tube;
- at least one warranty hook (see the hook 330), integral with the closure by at least one breakable element (332);
- a tubular connection portion (looking at figure 44, the tubular connection portion is the part extending downwardly from the shoulder 342a), having axial extension, arranged inside the tubular skirt wall and radially spaced therefrom (see again figure 44), between the tubular connection portion and the tubular skirt wall creating a gap (void 350) accessible at the top through said at least one warranty window;
wherein, in a closed configuration of the flip-top cap, said at least one warranty hook is inserted through the at least one warranty window; and
to switch to an open configuration, said at least one warranty hook engages with said hooking elements and said at least one breakable element, encounters breakage due to the resistance exerted by said hooking elements, and remains confined in the gap (see for example page 24, first paragraph, last two sentences: "The tabs 330 drop into the void 350 as shown in Figures 49 to 53. The tabs 330 are retained in the void 350 during subsequent opening and closing operations."
Orbist discloses that the flip-top cap consists of a single piece (page 9, lines 25-26: “The closure may be a single piece closure. For example, a base may be formed with an integral spout and an integrally formed lid may be provided.”) of molded plastic (page 5, lines 16-18) material.
Orbist does not specify the process of manufacturing the product, but it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the well-known manufacturing technique of injection molding since "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  MPEP 2113 I.
Obrist discloses that the flip-top cap seals the bore of a “container neck (not shown)” (page 23, line 10) but does not specify the type of container or that it’s applied to a pouch.  Topits discloses a container comprising a flexible pouch (35) and a neck (38).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Obrist’s container with neck with Topits’ flexible pouch container with neck, applying it to Obrist’s flip-top cap, since doing so would be a mere substitution of one known container for another known container with the expected results that the substituted container would contain contents to be dispensed through the neck (see MPEP 2143 I B).
	Regarding claim 2, Obrist discloses (see figure 46) a shows a tab (thus hook) protruding from a free cover (325) edge.
Regarding claim 3, Obrist discloses (see figure 51) shows two diametrically opposite hooks. 
Regarding claim 4, Obrist discloses that the hooking elements comprise at least one warranty tab (331) projecting inside the warranty window. (seen in figure 42)
Regarding claim 5, Obrist discloses that the warranty tab is flexible (page 23, lines 27-28: “pushes on the tabs 330 to cause them to swing radially outwardly as they pivot”) to allow snap engagement with the warranty hook at a first closure of the flip-top cap.
Regarding claim 6, Obrist discloses in an opening configuration, the warranty tab creates an obstacle to release of the warranty hook from the gap through the warranty window.
Regarding claim 9, Obrist discloses (see figure 44) a tubular tang (325c) which penetrates into the tube through the mouth to close it tightly.
Regarding claim 17, Obrist discloses that the flip-top cap is screwable (via threads 321) onto the Topits spout (threads seen in Fig. 2).
	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrits and Topits as applied to claim 1 above, and further in view of Aptar Freyung GMBH (“Aptar”) (WO 2012/136230).
Regarding claims 7-8, Obrist is silent in regards to an underlying region or an opening ridge.  Aptar (figure 2) discloses underlying region (figure 2) that can be detected by touch and an opening projection (figure 1: 240) surmounting the underlying region.  
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Aptar by using the tactile underlying region around Obrist’s skirt and an opening projection to facilitate gripping of the skirt and increasing the leverage by the user to aid in opening the flip-top cap.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obrits and Topits as applied to claim 1 above, and further in view of Kobayashi, et al. (“Kobayashi”) (U.S. Pat. 5,785,193).
Regarding claims 10 and 11, Obrist discloses a hinge (326) for hinging the flip-top cap closure with the skirt, but is silent in regards to at least one shank.
Kobayashi discloses a hinge (3) for hinging a flip-top cap closure (2) with a skirt (1), the hinge comprising at least one shank (4, 5) joining the skirt to the closure, wherein each shank are spaced from each other (claim 11) and has two parts (can be seen in figure 6 and others) a first shank part joined to the skirt and a second shank part joined to the closure cap, the shank parts joined together to form a bendable knee.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kobayashi’s hinge with shanks so the cap can be opened and closed with a snap motion.  (Kobayashi: col. 8 lines 35-38)
Regarding claim 12, Kobayashi discloses that the shanks are elastic elements (col. 2, lines 50-55) adapted to bring the closure cap towards the closed configuration. (Kobayashi: col. 8 lines 35-38)
Regarding claim 13, Kobayashi discloses that the elements are comprise a sheet (“strap”), elastically deformable (col. 8, lines 49-50) and connected to the skirt and closure cap so as to push the closure cap towards the closed configuration. (Kobayashi: col. 8 lines 35-38)
Regarding claim 14, Kobayashi discloses that the elements are also adapted to bring the closure cap into a fully open configuration (Kobayashi: col. 8 lines 35-38) when the closure is beyond an angular limit closing position.  (col. 7, lines 13-16)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 requires the angular limit closing position to be an inclination of 45° of the closure.  Kobayashi discloses that the elements are adapted to bring the closure cap into a fully open configuration (Kobayashi: col. 8 lines 35-38) when the closure is beyond an angular limit of ½ of the total rotating or swingable angle (Kobayashi col. 7, lines 13-16).  However, ½ of the total rotating angle of Obrist would be approximately 90° and it would not have been obvious to modify either Obrist’s rotating angle or Kobayashi’s structure without improper hindsight.
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
The Applicant argues on page 6 of the Remarks that the previous Office Action cites Obrist’s elements 340 as both the spout and the tube comprising a tubular tube wall defining a mouth of claim 18.  The Applicant has amended the claim to clarify that the spout is separate from the flip-top cap (which comprises the tubular tube wall defining a mouth).
The claims have been treated in this Action in view of the Applicant’s clarification.
The Applicant argues on pages 6 and 7 of the Remarks in regards to claim 1 that Obrist’s elements are separately constructed pieces; however, Obrist explicitly states that that the flip-top cap consists of a single piece (page 9, lines 25-26: “The closure may be a single piece closure. For example, a base may be formed with an integral spout and an integrally formed lid may be provided.”).
The Applicant acknowledges in the first full paragraph on page 7 of the Remarks that Topits is cited for teachings related to a pouch.  Per the previous and current rejection of claims 1 and 16, Obrist discloses that the flip-top cap attaches to the neck of a container, but does not specify the type of container, such as a pouch.  Topits is used to teach a flexible pouch with a threaded neck and that it would have been obvious to use a pouch with a neck as a container to be used with Obrist’s threaded flip-top cap.
The Applicant also argues on page 7 that Obrist does not disclose a gap to hold breakable elements, warranty hooks, or the like.  This argument is not persuasive since Obrist clearly discloses a gap (page 23, line 32: “void 350”) which retain warranty hooks (page 24, lines 4-6: “The tabs 330 are retained in the void 350 during subsequent opening and closing operations.”).
The Applicant also argues on page 8 of the Remarks that Obrist does not disclose a gap to hold breakable elements, warranty hooks, or the like.  This argument is not persuasive since Obrist clearly discloses a gap (page 23, line 32: “void 350”) which retain warranty hooks (page 24, lines 4-6: “The tabs 330 are retained in the void 350 during subsequent opening and closing operations.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754                   

/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                            07/22/2022